NEWS RELEASE For Immediate Release August 28, 2009 Canwest and ad hoc committee of 8% noteholders continue discussions relating to a recapitalization of Canwest Media Inc. WINNIPEG - Canwest Global Communications Corp. announced today that its subsidiary, Canwest Media Inc. (“CMI”), is continuing discussions with the members of an ad hoc committee (the “Ad Hoc Committee”) of 8% noteholders of CMI regarding a recapitalization transaction. The holders of the 12% senior secured notes of CMI and Canwest Television Limited Partnership as well as CIT Business Credit Canada Inc., the provider of a senior secured revolving asset-based loan facility to CMI, have agreed to extend to September 11, 2009 certain milestones that were to be have been achieved by August 28, 2009. The date by which CMI must enter into an agreement in respect of a recapitalization transaction has been extended to September 11, 2009. CMI and the members of the Ad Hoc Committee have also entered into a further extension agreement and forbearance to September 11, 2009. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions. These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions. The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate. As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.
